EXHIBIT 10.3

 

 

[embi_ex103img1.jpg]

Master Services Agreement

 

Date: September 20, 2019

 

 

 

Parties

 

1.         Novotech (Australia) Pty Limited ACN 071 874 881 of Level 3, 235
Pyrmont Street, Pyrmont, NSW 2009, Australia (Novotech)

 

2.         EMBI Australia Pty Ltd ACN 635 424 047, a company incorporated in
Victoria, Australia, having its principal place of business at 58 Gipps Street,
Collingwood, 3066 Vic, Australia, (Sponsor)

 

 

 

Background

 

A          Novotech is a clinical research organization engaged in the business
of providing clinical management, data management, biostatistical, medical
monitoring, quality assurance, regulatory, site management organisation, central
laboratory and other related services to support clinical trials.

 

B          Sponsor is an organization engaged in the business of developing
pharmaceutical, biotechnology, and/or device products for human therapeutic use.

 

C          Sponsor would like to retain the services of Novotech from time to
time to perform clinical research and related services in connection with
certain clinical research projects Sponsor is conducting as set out in a project
agreement pursuant to the terms of this Agreement.

 

D          Novotech is willing to provide services to Sponsor in accordance with
the terms and conditions of this Agreement.

 

The Parties hereby agree as follows:

 

 

 

1           Defined terms and interpretation

 

Defined terms

 

1.1       In this Agreement, any capitalised terms that are not defined have the
meaning given to them below:

 

Affiliate means any entity under common control, controlled by or which controls
a Party. Control of an entity includes the power to directly:

 

(a) determine the financial or operating policies of the entity;

 

(b) control the membership of the board or other governing body of the entity;
or

 

(c) control the casting of more than one half of the maximum number of votes
that may be cast at a general meeting of the entity,

 

Claim means an allegation, debt, cause of action, liability, claim, proceeding,
suit or demand of any nature however arising, whether present or future, fixed
or not, actual or contingent.

 

Confidential Information means all confidential or proprietary information
whether in visual, documentary, oral or electronic form which includes systems,
process and procedures, in respect of the Discloser, made available to the
Recipient (whether disclosed orally or disclosed or accessed in written,
electronic or other form or media, and whether or not marked, designated or
otherwise identified as "confidential"), unless expressly agreed in writing not
to be confidential.

 

 Page 1 of 12

  



 [embi_ex103img1.jpg]

Discloser means the party disclosing Confidential Information.

 

Dispute means any dispute, controversy, difference or claim between the Parties
about this Agreement or any matter arising out of this Agreement but does not
include any matter entitling a party to seek interlocutory relief.

 

FDA means the U.S. Food and Drug Administration.

 

ICH GCP Guidelines means the International Conference on Harmonisation of
Technical Requirements for Registration of Pharmaceuticals for Human Use
Guideline for Good Clinical Practice E6.

 

Intellectual Property means data, software, designs, utilities, tools, models,
systems and other methodologies and know-how.

 

Intellectual Property Rights includes current or future rights to Intellectual
Property, inventions, process improvements and knowledge developed as a result
of performing the Services.

 

Loss means costs, claims, liabilities, damage, demands, actions and expenses
(including reasonable legal expenses).

 

Personal Information means information which identifies an individual or from
which an individual can be identified.

 

Project Agreement means the written agreement between the Parties which sets out
with specificity the Services to be performed, the timeline for the performance
of the Services, the fees for the Services, the schedule of payments for the
performance of the Services and any other matters relevant to the Services and
which is specifically incorporated by reference into this Agreement.

 

Protocol means the protocol associated with the Study as described in a Project
Agreement.

 

Recipient means the party receiving Confidential Information.

 

Records means hard copy and electronic data provided to, received or created by
Novotech during the course of providing the Services.

 

Representatives means the directors, officers, executives, employees and
contractors of a Party or its Affiliated entities, and any other person acting
on behalf of a Party.

 

Services means the clinical research or other related services provided by
Novotech as described in a Project Agreement.

 

Study means a clinical trial or clinical research conducted by the Sponsor.

 

Study Drug means the medicine or device provided by the Sponsor pursuant to the
Protocol and which is being tested or trialled during the Study.

 

Interpretation

 

1.2 In this Agreement, unless the context requires otherwise:

 

(a)        the singular includes the plural and vice versa;

 

(b)        the “Background” section set forth in the preamble of this Agreement
forms part of this Agreement;

 



 Page 2 of 12

  



 [embi_ex103img1.jpg]

 

(c)        a reference to a Party includes its executors, administrators,
successors, substitutes (including persons taking by novation) and permitted
assigns; and

 

(d)        no rule of construction applies to the disadvantage of a Party
because that Party was responsible for the preparation of this Agreement or any
part of it.

 

 

 

2           Services

 

2.1       Sponsor hereby engages Novotech and Novotech agrees to perform the
Services as set out in a Project Agreement agreed and executed by both Parties
from time to time.

 

2.2       Novotech will perform the Services with professional care and skill
and in accordance with:

 

(a)        the terms of this Agreement;

 

(b)        the terms of a Project Agreement;

 

(c)        (in relation to a Project Agreement), the Protocol, agreed Standard
Operating Procedures and any responsibilities allocated to Novotech for the
Transfer of Sponsor Obligations (as required by FDA regulations 21 CFR 312.52);
and

 

(d)        relevant professional standards and all applicable laws, rules and
regulations, including, but not limited to, ICH GCP Guidelines, FDA regulations
and guidance.

 

 

 

3           Project Agreements

 

3.1       Separate Project Agreements will be prepared and agreed between the
Parties for each Study and will be subject to the terms of this Agreement.
Novotech will not commence providing the Services without a Project Agreement
executed by authorized representatives of both Parties.

 

3.2       The performance of obligations under any one Project Agreement will
not affect, and will at all times be unrelated to, the performance of any other
Project Agreement entered under this Agreement except that breach of an
obligation under any one Project Agreement will be treated as a breach of this
Agreement.

 

3.3       In the event of a conflict between the terms of this Agreement and a
Project Agreement, the terms of this Agreement will govern except to the extent
that the applicable Project Agreement expressly and specifically states an
intent to supersede this Agreement on a specific matter as it relates to such
Project Agreement.

 

3.4       Novotech will only perform any additional services not specified in a
Project Agreement upon execution by both Parties of a change order. If Sponsor
submits a change request to Novotech, Novotech shall review such change request,
and within seven (7) business days of receipt of such request, provide Sponsor
with information regarding the impact of the applicable change on the
implementation of the Services, and any applicable fee adjustments. Sponsor
shall have the right to review such information and determine in its discretion
whether to proceed with the applicable change, which shall not be implemented by
Novotech unless the parties enter into a change order as required pursuant to
this Section 3.4.

 

 

  

4           Term

 

Agreement

 

4.1       This Agreement commences on the date the last Party signs the
Agreement and will end five (5) years from that date unless terminated earlier
in accordance with this Agreement. The Parties may mutually agree in writing to
extend the term of this Agreement.

 

 Page 3 of 12

  



 [embi_ex103img1.jpg]

Project Agreement

 

4.2       The term of any Project Agreement commences on the date the last Party
signs the Project Agreement and ends when the Services have been completed and
all invoices have been paid by the Sponsor (unless terminated earlier in
accordance with this Agreement).

 

 

  

5           Sponsor Obligations

 

5.1       Sponsor will do all things reasonably necessary to ensure that
Novotech may provide the Services, as specifically set forth in each applicable
Project Agreement.

 

5.2       In relation to a Project Agreement, solely to the extent applicable to
the Services provided pursuant to the applicable Project Agreement, the Sponsor
agrees to:

 

(a)        comply with ICH GCP Guidelines, FDA regulations and guidance, the
Protocol, all Standard Operating Procedures as agreed between the Parties and
any other applicable documents agreed by the Parties which are applicable to
Sponsor in connection with the Services (such as Study Plans etc).

 

(b)        provide the Study Drug necessary for the performance of the Services;

 

(c)        provide all clinical, pharmacology and toxicology information and
advice required for the proper planning and performance of the Services
including, but not limited to, any information on serious adverse drug
experience;

 

(d)        any other reasonable assistance or information as requested from time
to time.

 

5.3       The Sponsor acknowledges and agrees that, in relation to a Project
Agreement, Novotech relies on the following representations by the Sponsor, and
the Sponsor represents and warrants that on and as of the date of a Project
Agreement, to the best knowledge of the Sponsor:

 

(a)        the Study Drug is of satisfactory quality and fit for the purposes of
the Study; and

 

(b)        any clinical, pharmacology and toxicology information and advice
provided is accurate, complete and fit for the purposes of Novotech providing
the Services.

 

 

  

6           Personnel and Subcontracting

 

Personnel

 

6.1       Novotech will allocate sufficient professionally trained clinical
research personnel to provide the Services in accordance with the Project
Agreement(s).

 

6.2       The Services will be performed under the direction of a Novotech
project manager and/or project director (if applicable).

 

Subcontracting

 

6.3       Novotech may at its discretion use its Affiliates or a third party to
assist it provide the Services; provided, that, Novotech shall obtain Sponsor’s
prior written consent prior to engaging any such Affiliate or third party to
provide such assistance. Novotech will procure its Affiliates or any third party
to be subject to the key terms agreed by the Parties. Novotech will be
responsible to the Sponsor, and remain liable, for the acts or omissions of its
Affiliates or a third party in the performance of the Services.

 

 Page 4 of 12

  



 [embi_ex103img1.jpg]

Third Party Involvement

 

6.4       If the Services include or require Novotech to act on behalf of the
Sponsor including but not limited to submitting regulatory applications or
entering into agreements with third parties such as laboratory services,
labelling services, sites or investigators (Third Party Agreement), if Sponsor
requests that Novotech acts on its behalf in such capacity, Sponsor expressly
authorises Novotech to act on its behalf, enter into and execute Third Party
Agreements and take any and all other actions reasonably required and related to
performance of the Third Party Agreement. If required by the Sponsor, the form
of the Third Party Agreement (including all associated costs) will be agreed
between Novotech and the Sponsor prior to Novotech entering into the Third Party
Agreement.

 

Debarment

 

6.5       Novotech will not knowingly use in the performance of the Services any
person or entity that has been debarred by the FDA pursuant to 21 U.S.C. §335a,
et seq. or under an equivalent provision of any country where the Services are
provided. If, during the term of a Project Agreement, Novotech becomes aware of
the debarment or threatened debarment of Novotech or of any person or entity
retained by it then Novotech will notify the Sponsor as soon as practicable.

 

Non-solicitation

 

6.6       During the term of this Agreement and for a period of one (1) year
thereafter, each Party agrees not to solicit for hiring any of the other Party’s
employees that is directly involved in the performance of Services. The Parties
expressly agree that a hiring that results from an employee response to a job
posting or similar classified advertisement shall not constitute a
“solicitation”.

 

 

 

7           Information

 

Confidential Information

 

7.1       Sponsor and Novotech executed a confidentiality agreement dated July
8, 2019 (Confidentiality Agreement).

 

7.2       The Parties agree that all Confidential Information disclosed during
the term of this Agreement will be subject to the confidentiality obligations
in, and governed by the terms of the Confidentiality Agreement.

 

Personal Information

 

7.3       The Parties acknowledge and agree that information collected in
respect of a Study may include Personal Information and sensitive Personal
Information which is subject to specific legislation relating to the processing,
storage, transfer and use of such data.

 

7.4       For the purposes of this clause:

 

(a)        Novotech will comply with all applicable laws and regulations
relating to the protection and use of Personal Information and data privacy in
its conduct and reporting of the Study;

 

(b)        Novotech will take all reasonable technical and organisational
measures to prevent unauthorised or unlawful processing, accidental loss,
destruction of, damage to, or disclosure of such information; and

 

(c)        the Sponsor shall take appropriate measures to protect the
confidentiality and security of all Personal Information that it receives from
Novotech in respect of the Study and comply with all applicable laws and
regulations relating to the protection and use of Personal Information and data
privacy.

 

 Page 5 of 12

  



[embi_ex103img1.jpg] 

Publicity

 

7.5       The Parties agree not to release any statement, information,
advertisement, or publicity referring to the other without their express written
approval in each instance.

 

 

  

8           Intellectual Property

 

8.1       Novotech agrees that Intellectual Property created by Novotech
directly related to or arising from the performance of Services (excluding any
proprietary information owned by Novotech) will be solely and exclusively owned
by Sponsor and constitute Sponsor’s Intellectual Property Rights. To the extent
any rights in such Intellectual Property are deemed to vest in Novotech, by
operation of law or otherwise, Novotech shall irrevocably assign, and hereby
irrevocably assigns to Sponsor in perpetuity, all right, title and interest in
and to such Intellectual Property.

 

8.2       Sponsor agrees that any Intellectual Property created by Novotech
which further develops Novotech’s clinical trial methodologies, technologies and
processes that were in existence as of the Effective Date will be Novotech’s
Intellectual Property Rights.

 

8.3       Each Party grants the other a licence to use their Intellectual
Property Rights solely during the term of this Agreement to the extent necessary
to obtain the benefit of the Services.

 

 

  

9           Records

 

9.1       During the term of this Agreement, Novotech will securely maintain all
Records in its possession.

 

9.2       Upon termination of this Agreement, the Sponsor may provide reasonable
written directions to Novotech to deliver up or destroy all Records in its
possession and Novotech will comply with such directions.

 

9.3       Notwithstanding any other clause in this Agreement, Novotech may
retain one copy of the Records for archival purposes which will be held subject
to its obligations of confidentiality under the terms of this Agreement.

 

 

  

10        Services Audits and Inspections

 

10.1    Novotech agrees that during the term of this Agreement, upon 30 days’
notice, the Sponsor may request and Novotech will provide:

 

(a)        access to sites and facilities where Services are being performed
(during usual business hours);

 

(b)        access to information about the Services in the possession of
Novotech,

 

for a maximum period of three (3) business days (unless extended by written
agreement of the Parties) so that the Sponsor may conduct an audit of the
services that Novotech provides, its systems, processes and methodologies and/or
the Services (Services Audit).

 

10.2    Novotech agrees that it will:

 

(a)        promptly notify Sponsor of any proposed regulatory inspection
(Inspection) relating to the Services;

 

(b)        where possible, allow Sponsor’s Representatives to be present during
any Inspection and provide Sponsor with a copy of any Inspection report; and

 

(c)        take any reasonable steps requested by Sponsor to cure any
deficiencies of Novotech’s processes identified in an Inspection.

 



 Page 6 of 12

  



 [embi_ex103img1.jpg]

 

  

11        Insurance

 

11.1    During the term of this Agreement, the Parties will maintain appropriate
professional indemnity and any other insurance policies sufficient to apply to
any liability that may arise out of or in connection with this Agreement and any
Project Agreement.

 

11.2    Each Party will provide certificates of currency upon request.

 

11.3    In the event that Novotech is required to be a named insured on the
Sponsor’s clinical trial insurance policy for the purposes of a Study, the
Sponsor agrees that Novotech may be a named insured for that purpose and agrees
to add Novotech as a named insured.

 

 

  

12        Liability and Indemnities

 

12.1    Each Party agrees to indemnify (Indemnifying Party) the other Party, its
Affiliates and Representatives (Indemnified Party) in respect of any Claim or
Loss suffered or incurred by any of them arising out of or in connection with
the Services except to the extent that the circumstances giving rise to a Claim
or Loss are directly caused by the acts or omissions or breach of this Agreement
or any Project Agreement by the Indemnified Party.

 

Study Indemnities

 

12.2 Sponsor agrees to indemnify and hold harmless Novotech from and against all
Claims and Losses arising out of or in any way related or incidental to Novotech
providing an indemnity to any site, investigator or ethics committee against
claims arising from the Study on the terms and conditions of the applicable
local indemnity and agrees to adhere to any local compensation guidelines for
injury resulting from participating in a clinical trial.

 

12.3 Novotech agrees that it will not provide any indemnity referred to in
clause 12.2 without the Sponsor’s written approval

 

Consequential Loss

 

12.4        Despite any other provision of this Agreement, a Party will not be
liable to any other Party for and in respect of all claims by a Party for
consequential, indirect or special damages including but not limited to loss of
profits, loss of data, or goodwill, whether or not the likelihood of such claim
was contemplated.

 

Conditions

 

12.5    The Indemnified Party must:

 

(a)        promptly notify the other party of a Claim;

 

(b)        co-operate with the Indemnifying Party in relation to a Claim;

 

(c)        not admit liability, take any action or enter into any settlement
without the written approval of the Indemnifying Party. The Indemnified Party
will not have any authority to settle any claim on behalf of the Indemnifying
Party.

 

Limitation of liability

 

12.6    Despite any other provision of this Agreement, each Party’s maximum
liability to the other Party pursuant to or related to the Services for any
breach, negligence or any breach of statutory duty (to the extent possible) will
be the amount of the fees actually paid for the Services. The limitation of
liability provisions in this clause do not apply to any Losses which cannot be
limited by law, or to tangible property damage, personal injury, illness or
death.

 

 Page 7 of 12

  



 

 [embi_ex103img1.jpg]

 

 

13        Payment

 

For each Project Agreement:

 

Professional Fees and Expenses

 

13.1    The Sponsor will pay Novotech’s reasonable professional fees and
expenses in connection with the Services as set out in the applicable Project
Agreement (Professional Fees).

 

13.2    The Sponsor will pay any and all applicable taxes required to be imposed
by local law in relation to the provision of the Services.

 

Pass Through Costs

 

13.3    The Sponsor will pay Novotech for all reasonable and required pass
through costs as set out in a Project Agreement (Pass Through Costs) and any
other reasonable costs that Novotech incurs as a result of providing the
Services that are approved in advance by Sponsor. Novotech will advise Sponsor
promptly in writing of any additional costs not set out in a Project Agreement
prior to those costs being incurred.

 

13.4 The Sponsor agrees to pay the agreed Professional Fees and Pass Through
Costs as set out in the Project Agreement. At the conclusion of the Services,
Novotech will reconcile payments made by the Sponsor and will set off any
amounts owing by the Sponsor for the Services rendered. Any excess part of the
payments held by Novotech will be refunded to the Sponsor within 30 days of
close out of the Services.

 

Investigator Fees

 

13.5    If Novotech will be paying sites and investigators on behalf of Sponsor
(as set out in any clinical trial agreement pursuant to the Services), Novotech
will on a quarterly basis (unless otherwise specified in the Project Agreement):

 

(a)        provide Sponsor with an invoice reflecting an estimate of the funding
required not later than 60 days prior to the start of a quarter to be paid by
Sponsor within 30 days;

 

(b)        submit a request to Sponsor with appropriate documentation as soon as
practicable if additional funds are required;

 

(c)        adjust the forecast for the following quarter if not all funds are
projected to be disbursed by the end of a given quarter; and

 

(d)        provide Sponsor with an accounting of funds disbursed to sites and
investigators and return excess funds promptly upon request of Sponsor or, 30
days after completion of the Services.

 

13.6    Sponsor acknowledges that Novotech will not make payments to sites
and/or investigators without having first received sufficient cleared funds from
Sponsor.

 

Invoices

 

13.7    Upfront Payment are payable immediately on invoice Sponsor will pay all
other invoices within 30 days of the date of invoice unless otherwise specified
in the Project Agreement. The parties will promptly and in good faith resolve
and disputed amount.

 

13.8    If the Professional Fees are unitised, Novotech will issue the Sponsor
monthly invoices for the Professional Fees rendered during that month.

 

 Page 8 of 12

  



 [embi_ex103img1.jpg]

13.9    If the Professional Fees are via monthly management fees and milestones,
Novotech will issue the Sponsor invoices for each monthly management fee each
month and Novotech will issue milestone invoices as and when it reaches a
milestone.

 

13.10  Novotech will issue the Sponsor monthly invoices for reasonable and
customary Pass Through Costs incurred during that month in accordance with the
Project Agreement and using the applicable exchange rate as at the date of
invoice. Upon request, Novotech agrees promptly to provide documentation, which
reasonably substantiates any amount invoiced hereunder.

 

13.11  If Novotech has been providing Services pursuant to an interim agreement,
Novotech agrees to reconcile all payments received from the Sponsor for the
Services which have not yet been provided and credit the Sponsor that amount.

 

Inflation

 

13.12  Every 12 months during the Term, all remaining Professional Fees will
increase by the percentage specified in the Health Consumer Price Index reported
by the Australian Bureau of Statistics. If the Professional Fees are being paid
via milestones, inflation will be estimated and included in the overall
Professional Fees.

 

Contact Details

 

13.13  Novotech’s finance team can be contacted in relation to Payments at
AccountsReceivable@novotech-cro.com.

 

Financial Audit

 

13.14  Novotech will keep and maintain complete and accurate records of the Fees
and Pass Through Costs incurred in its performance of the Services.

 

13.15  Novotech agrees that the Sponsor may, at the Sponsor’s own expense and
upon reasonable notice, audit the books and financial records of Novotech
relating to the Services for the sole purpose of verifying the accuracy of the
amounts invoiced.

 

 

 

14        Termination

 

Right to terminate

 

14.1    Sponsor may terminate this Agreement or a Project Agreement, without
cause, by providing no less than 30 days’ notice in writing to the other Party.
Novotech may terminate this Agreement or Project Agreement, without cause, by
providing no less than 90 days’ notice

 

14.2    A Party may terminate this Agreement or a Project Agreement with
immediate effect on giving written notice if the other Party:

 

(a)        breaches a material term of this Agreement that, if such breach is
capable of remedy, is not remedied within 30 days of receipt of written notice
from the non-breaching Party; or

 

(b)        is dissolved, liquidated, an administrator or receiver is appointed,
becomes insolvent or is otherwise the subject of winding up proceedings.

 

Co-operation and payment

 

14.3    Upon termination of a Project Agreement, Novotech agrees to reasonably
assist and cooperate with Sponsor to provide for an orderly wind down or
transfer of the Services (including novate or terminate any agreements with
third parties). Upon termination of a Project Agreement for any reason, Novotech
shall not be entitled to receive any termination or cancellation fee unless
specifically agreed to by Sponsor and Novotech in such Project Agreement.
Sponsor agrees to pay Novotech for all such Services completed prior to the date
of termination, and any non-cancellable costs; provided that Novotech used
commercially reasonable efforts to mitigate and reduce such non-cancellable
costs).

 

 Page 9 of 12

  



 [embi_ex103img1.jpg]

Survival

 

14.4    The obligations of the Parties contained in the Information,
Intellectual Property, Records, Insurance and Liability and Indemnities sections
will survive termination of this Agreement.

 

 

  

15        Dispute Resolution

 

15.1    In the event that a dispute relating to the Services, this Agreement or
any Project Agreement arises between the Parties, the Parties will use all
reasonable efforts to resolve the dispute through discussions with nominated
senior or executive officers for a period of 30 days following receipt of
written notice of the dispute.

 

15.2    In the event that the dispute is not resolved, the Parties must submit
the dispute to mediation before having recourse to any other dispute resolution
process.

 

15.3    If the dispute is not resolved by mediation 60 days after the dispute is
submitted to mediation subject to Clause 16.5, the Parties may seek any other
lawful remedy available to it.

 

 

  

16        General

 

Notices

 

16.1    All notices given by a Party under or in connection with this Agreement
must be in writing and sent by mail (deemed delivered 3 business days after
deposit at the respective postal service) or email (deemed to be received at the
beginning of the next business day) to the address of the relevant party as set
out below (or otherwise updated by notice):

 

Novotech (Australia) Pty Limited

Attention: General Counsel

Address: Level 3, 235 Pyrmont Street, Pyrmont 2009 NSW Australia

Email: legal@novotech-cro.com

 

EMBI Australia Pty Ltd

Attention: Leanne Groves, Company Secretary

Address: 58 Gipps Street, Collingwood, 3066 Vic, Australia

Email: leanne.groves@cosec.com.au

Relationship of Parties

 

16.2    Novotech provides the Services to the Sponsor as an independent
contractor and not as the Sponsor’s employee, agent, partner or a joint venture
party. Neither party has the right, power or authority to bind the other.

 

Severability

 

16.3    If a provision of this Agreement (in whole or in part) is deemed to be
illegal, invalid or otherwise unenforceable, the other provisions will remain in
full force and effect and the void provision will be replaced by a valid
provision, mutually agreed between the Parties.

 

 Page 10 of 12

  



 [embi_ex103img1.jpg]

Assignment

 

16.4    Neither Party may assign, transfer or otherwise deal with this Agreement
or any Project Agreement or any right or obligation under this Agreement without
the prior written consent of the other party, consent not to be unreasonably
withheld except that:

 

(a)        either Party may assign, mortgage, transfer or otherwise deal with
any of its rights or obligations under this Agreement without the prior written
consent of the other party in the event of a merger, sale or similar transaction
involving all or substantially all of its assets; and

 

(b)        either Party may assign this Agreement to an Affiliate.

 

Governing law and jurisdiction

 

16.5    This Agreement is governed by and construed in accordance with the laws
of New South Wales, Australia without giving effect to the doctrine of conflict
of laws. The Parties agree and irrevocably submit to the exclusive jurisdiction
of the competent courts of New South Wales, Australia.

 

Entire agreement

 

16.6    This Agreement constitutes the entire agreement between the Parties in
relation to its subject matter. All prior discussions, undertakings, agreements,
representations, warranties and indemnities in relation to that subject matter
are replaced by this Agreement and have no further effect.

 

Valid execution

 

16.7    Each of the Parties represents and warrants that it has full power and
authority to execute this Agreement and that this Agreement has been duly
executed by it.

 

16.8    Each Party agrees this Agreement is a legal and binding agreement
enforceable against either Party in accordance with the terms of the Agreement.

 

Counterparts

 

16.9    This Agreement may be executed in any number of counterparts. All
counterparts taken together constitute one instrument. Signatures transmitted by
facsimile transmission or in read-only digital files have the same force and
effect as original signatures. 

 

 Page 11 of 12

  



 [embi_ex103img1.jpg]

 

Executed as an Agreement

 

Signed for and on behalf of Novotech (Australia) Pty Limited by its authorised
representative:

 

Signed for and behalf of EMBI Australia Pty Ltd by its authorised
representative:

Signature

 

Signature

Name (print)

 

Name (print)

Title

 

Title

Date:

 

Date:

 

 

Signature

 

Name (print)

 

Title

 

Date:

 

 

 



 Page 12 of 12



 